UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7617


CHANNACK KEAM,

                   Petitioner - Appellant,

            v.

LEROY CARTLEDGE,

                   Respondent - Appellee.



                                     No. 18-6661


CHANNACK KEAM,

                   Petitioner - Appellant,

            v.

LEROY CARTLEDGE,

                   Respondent - Appellee.



Appeals from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:16-cv-03245-JMC)


Submitted: October 23, 2018                               Decided: October 25, 2018
Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Channack Keam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, Channack Keam seeks to appeal the district court’s

order denying a certificate of appealability as to his 28 U.S.C. § 2254 (2012) petition.

The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied and

advised Keam that failure to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Keam

has waived appellate review by failing to timely file objections. Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the

appeals.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           3